DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 1-19 are pending upon entry of amendment filed on 4/19/21.

Claims 4 and 16 stand withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention. 

Claim 1-3, 5-15 and 17-19 readable upon SEQ ID NO:1 are under consideration in the instant application.

3.	The following rejection remains.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

6.	Claims 1-3, 5-15 and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pat. 8,008,453 (of record) in view U.S. Pub. 2014/0186361 (of record) for the reasons set forth in the office action mailed on 1/21/21.

The ‘453 patent teaches the etanercept compositions (co. 31-32, see SEQ ID NO:618, claim 18). The claimed SEQ ID NO:1 shares over 99 %  sequence identity.  See the following sequence results.  The currently claimed limitations in claim 3 recite “an amino acid” (note line 2).  Unlike “the amino acid” which requires the entire amino acid set forth in the claimed SEQ ID NO:1, “an amino acid” reads on any fragment thereof.

RESULT 15
US-11-502-761B-618
; Sequence 618, Application US/11502761B
; Patent No. 8008453
; GENERAL INFORMATION
;  APPLICANT: Gegg, Jr., Colin V.
;  APPLICANT:Miranda, Leslie P.
;  APPLICANT:Walker, Kenneth W.
;  APPLICANT:Xiong, Fei
;  TITLE OF INVENTION: MODIFIED Fc MOLECULES
;  FILE REFERENCE: A-1037
;  CURRENT APPLICATION NUMBER: US/11/502,761B
;  CURRENT FILING DATE: 2009-06-15
;  PRIOR APPLICATION NUMBER: 60/707,842
;  PRIOR FILING DATE: 2005-08-12
;  NUMBER OF SEQ ID NOS: 658
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 618
;  LENGTH: 467
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Etanercept-Fc domain fusion
US-11-502-761B-618

  Query Match             99.4%;  Score 2566;  DB 7;  Length 467;
  Best Local Similarity   99.4%;  
  Matches  464;  Conservative    3;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LPAQVAFTPYAPEPGSTCRLREYYDQTAQMCCSKCSPGQHAKVFCTKTSDTVCDSCEDST 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 LPAQVAFTPYAPEPGSTCRLREYYDQTAQMCCSKCSPGQHAKVFCTKTSDTVCDSCEDST 60


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YTQLWNWVPECLSCGSRCSSDQVETQACTREQNRICTCRPGWYCALSKQEGCRLCAPLRK 120

Qy        121 CRPGFGVARPGTETSDVVCKPCAPGTFSDTTSSTDICRPHQICNVVAIPGDASMDAVCTS 180
              ||||||||||||||||||||||||||||:|||||||||||||||||||||:|||||||||
Db        121 CRPGFGVARPGTETSDVVCKPCAPGTFSNTTSSTDICRPHQICNVVAIPGNASMDAVCTS 180

Qy        181 TSPTRSMAPGAVHLPQPVSTRSQHTQPTPEPSTAPSTSFLLPMGPSPPAEGSTGDEPKSC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TSPTRSMAPGAVHLPQPVSTRSQHTQPTPEPSTAPSTSFLLPMGPSPPAEGSTGDEPKSC 240

Qy        241 DKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 DKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 300

Qy        301 GVEVHNAKTKPREEQYDSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 360
              ||||||||||||||||:|||||||||||||||||||||||||||||||||||||||||||
Db        301 GVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 360

Qy        361 GQPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GQPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 420

Qy        421 DGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 467
              |||||||||||||||||||||||||||||||||||||||||||||||
Db        421 DGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 467

As disclosed by the specification [0002] of the instant application, etanercept comprises 467 amino acid having Fc domain of IgG1 and extracellular ligand binding domain of p75 tumor necrosis factor receptor (TNFR).

The disclosure of the ‘453 patent differs from the instant claimed invention in that it does not teach the use of succinate buffer in the absence of stabilizer and concentrations as in claims 1-3, 5-15 of the instant application. 



Given that the prior art formulation is identical to the claimed invention, the prior art formulation is expected to exhibit stability set forth in claims 13-14, claims 13-14 are included in this rejection.

Further, adalimumab is monoclonal antibody that binds TNF alpha comprising IgG1 and shares Fc, the formulation that is suitable for adalimumab is expected to be suitable for etanercept.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the stabilizing formulation taught by the ‘361 publication into the etanercept composition taught by the ‘453 patent.  

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the buffer composition comprising succinate and NaCl extends shelf life and enhances stability of antibody by reducing aggregates.  

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s response filed on 4/19/21 has been fully considered but they were not persuasive.


Applicant has further asserted that the ‘453 patent does not teach addition of succinate buffer and the ‘361 publication does not disclose etanercept and allows addition of stabilizers.  Moreover, Applicant asserted the fusion construct of the ‘453 patent is different from the adalimumab of the ‘361 publication and the prior art allows stabilizers in the formulatioin.

However, unlike Applicant’s assertion, the ‘361 publication discloses embodiments that are free of stabilizers (claims 24, 39).  Note the claimed invention uses “comprising” that allows other pharmaceutically acceptable carriers. It is deemed each reference categorizes stabilizers differently.  As evidenced by the ‘361 publication, upto 100mM of NaCl is considered as a stabilizer (note claim 22) while the claimed invention allows upto 1000mM of NaCl is defined as an isotonic agent (claim 19 of the instant application).  

In response to Applicant’s assertion that the ‘453 patent allows polysorbate as a surfactant stabilizer based on col 87-88 of the response (p. 7-8). The polysorbate is a surfactant that may act as a stabilizer but claim 2 which further limiting the stabilizer of claim 1 does not exclude surfactant category.  As evidenced by claim 2 of the instant application which defines stabilizer as an amino acid, ammonium salt or a saccharide, the surfactant may be inclusive.

Further, with respect to the structural difference between the etanercept being a fusion construnt and an adalimumab being an antibody, as discussed in p. 6 of the response, they share majority of the constructs especially about 300 amino acids of IgG1 Fc.  As the obviousness does not require absolute predictability but at least some degree of predictability is required.  Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness.  There seems to be reasonable expectation of success in combining the reference and results in claimed invention.  See MPEP 2143.02.  Note the ‘361 publication discloses succinate buffer composition in lack of stabilizers and etanercept is taught by the ‘453 patent. 



Unlike Applicant’s assertion that the ‘361 publication prefers adding stabilizers, the ‘361 publication allows based on the needs, optimization allows addition of stabilizers, deletion of stabilizers and/or adding chelators (claims).

Given that the claimed invention is not limited to a stable pharmaceutical composition consisting of a fusion protein set forth in SEQ ID NO:1, 5-25 mM of succinate buffer at pH 5.5-6.5 and 120-160mM of NaCl (note p. 22 of instant specification), the claimed invention allows addition of polysorbate, EDTA, polyol and/or preservatives.  Appropriate amendment is required.

As discussed above, the combination of the references remains obvious and the rejection is maintained herein.

7.	No claims are allowable.

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
May 19, 2021 

/YUNSOO KIM/Primary Examiner, Art Unit 1644